Citation Nr: 0107431	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in March 1999, in which the RO granted service 
connection and assigned a 30 percent disability evaluation 
for PTSD effective October 21, 1998.  


REMAND

The veteran contends that he is entitled to an initial 
disability evaluation in excess of 30 percent for PTSD.  As 
indicated, in a March 1999 rating decision, the RO granted 
service connection and assigned a 30 percent disability 
evaluation for PTSD.  Because the veteran appealed the 
original assignment of a disability evaluation following the 
initial grant of service connection for PTSD, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating in an original 
claim, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Id., 12 Vet. App. at 126.  However, based on a 
review of the evidence, the Board finds that additional 
development is necessary in order to adjudicate fairly this 
appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
In this case, a review of the claims file shows that the 
relevant medical evidence is incomplete.  The record shows 
that the veteran may have received treatment from a private 
psychiatric counselor and that he has received treatment at 
several VA medical facilities.  However, complete copies of 
the treatment records have not been associated with the 
claims file.  Specifically, an August 1998 VA outpatient 
treatment record indicates that the veteran was referred to 
the VA by friends, but it is also indicated that he was 
"referred from P.C. for VA readjustment evaluation and 
counseling."  If the veteran was referred to the VA by a 
psychiatric counselor or some other healthcare professional, 
there are no records in the file to document this referral.  
Also, a November 1998 VA outpatient treatment record reflects 
that the veteran went to a VA medical facility where he was 
prescribed Trazodone.  However, there are no clinical records 
in the file documenting such treatment.  Additionally, a 
December 1998 VA examination report shows that the veteran 
reported receiving ongoing treatment at the Fayetteville, 
Arkansas VA Medical Center (VAMC) in the psychiatric clinic.  
Treatment records from this VAMC have not been associated 
with the veteran's claims file.  Further, in a January 1999 
statement, the veteran advised the RO that he was receiving 
treatment for PTSD at the VAMC in Fayetteville, Arkansas and 
that he was also receiving counseling at the VA outreach 
clinic in Mount Vernon, Missouri.  Again, it does not appear 
that complete copies of these clinical records have been 
associated with the claims file.  Finally, in a February 2000 
statement, the veteran's representative alleged that there 
were outstanding treatment records from the VAMC in Mount 
Vernon, Missouri that had not been associated with the claims 
file.

The United States Court of Appeals for Veterans Claims has 
held that where a veteran has asserted that pertinent medical 
records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Further, the Veteran's Claims 
Assistance Act of 2000 indicates that 

[t]he Secretary shall make reasonable 
efforts to obtain relevant records 
(including private records) that the 
claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.  Whenever the Secretary, after 
making such reasonable efforts, is unable 
to obtain all of the relevant records 
sought, the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim.

*  *  * 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to obtain 
all outstanding treatment records from VA facilities as well 
as from any private healthcare providers.  Additionally, 
while this matter is in remand status, the Board finds that 
it would be helpful to afford the veteran a new VA 
psychiatric examination in order to determine the current 
level of severity of his service connected PTSD.  

Additional development of the record consistent with VA's 
duty to assist the veteran in development of the facts 
pertinent to his claim is required and would be helpful in 
the adjudication of the appeal.  Accordingly, this matter is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers, 
governmental and private, who have 
treated him for PTSD.  Thereafter, all 
outstanding treatment records should be 
obtained and associated with the claims 
file.  The RO's efforts to obtain the 
veteran's treatment records should be 
documented in the record and the RO 
should adhere to the directives set forth 
in the Veterans Claims Assistance Act of 
2000. 

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD.  Before examining the veteran, the 
examiner should carefully review the 
veteran's claims folder and a copy of 
this remand.  All indicated studies, to 
include psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning score), and an explanation of 
what the assigned GAF score represents.  
The examiner should also comment on the 
impact that the veteran's PTSD has on his 
ordinary activity and his ability to 
obtain and maintain gainful employment.  
The examiner should provide a detailed 
rationale for all opinions expressed. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case, which should 
contain a summary of all evidence 
obtained since the issuance of the 
Statement of the Case in October 1999, to 
include evidence obtained through 
development while this matter is in 
remand status.  See 38 C.F.R. §§ 19.29, 
19.31 (2000).  If any benefit sought is 
not granted, the veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


